 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Paychex, Inc., a Delaware corporation (the “Company”), and Jonathan J. Judge
(the “Executive”) as of the 30th day of November, 2007.
     WHEREAS, the Company desires to employ Executive as Company’s President and
Chief Executive Officer on the terms and conditions set forth herein, and
Executive desires to be so employed by Company;
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by Company, subject to the terms and
conditions of this Agreement, for a term commencing on November 30, 2007 (the
“Effective Date”), and, unless sooner terminated as provided herein, continuing
for a period of three (3) years (the “Employment Period”).
     2. Position and Duties. During the Employment Period, Executive shall serve
as President and Chief Executive Officer of Company, reporting directly to
Company’s Board of Directors (the “Board”), with such authority, duties and
responsibilities as are commensurate with such position. Executive shall serve
as a member of the Board subject to annual shareholder approval.
     3. Compensation.
          (a) Base Salary. During the Employment Period, Executive shall receive
an annual base salary of $915,000, paid bi-weekly on Fridays (the “Annual Base
Salary”). The amount of the Annual Base Salary shall be reviewed annually and
increased by such amount, if any, as may be determined by the Governance and
Compensation Committee of the Board. In no event will the Annual Base Salary be
reduced below $915,000.
          (b) Annual Bonus. During the Employment Period, Executive shall be
eligible to receive an annual cash incentive bonus (the “Annual Bonus”). For
Company’s fiscal year 2008, Executive will be entitled to an Annual Bonus
pursuant to the 2007-2008 Officer Performance Incentive Award Agreement, which
is incorporated herein by reference. In addition, Executive will be eligible for
a qualitative bonus of up to 20% of Annual Base Salary as determined by the
Governance and Compensation Committee of the Board in its sole discretion. For
subsequent periods during the Employment Period, Annual Bonus plans and
objectives will be subject to prior review and input by Executive, but shall be
determined at the sole discretion of the Governance and Compensation Committee
of the Board. It is anticipated that Annual Bonus plans and objectives for such
subsequent periods will generally follow the plans and objectives as applicable
for Company’s fiscal year 2008.

 



--------------------------------------------------------------------------------



 



          (c) Equity Compensation Grants. In conjunction with the annual review
process for Company’s executive officers, the Governance and Compensation
Committee will review Executive’s compensation plan and may, in its sole
discretion, grant equity awards based upon (i) Executive’s performance, and/or
(ii) share or option pool availability.
          (d) Expenses. During the Employment Period, Executive shall be
entitled to reimbursement for all reasonable expenses incurred by Executive
associated with the conduct of Company’s business in accordance with Company’s
policies.
          (e) Other Benefits. During the Employment Period, Executive shall be
entitled to participate in:
     (i) Company’s medical and dental insurance, life / AD&D insurance, long
term disability insurance and 401k plan;
     (ii) Company’s deferred compensation plan for senior executives;
     (iii) Healthcare benefits for Executive and members of his family which are
integral to Company’s standard benefit schemes;
     (iv) D&O insurance and indemnification consistent with the coverage
provided to other directors and officers; and
     (v) All other standard benefits available to Company’s senior executive
employees, including vacation entitlements, sick leave, paid holidays and
floating holidays, according to Company’s standard benefit schemes.
     4. Termination of Employment.
          (a) Cause. Company may terminate Executive’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean (i) dereliction of duty (after notice and a reasonable opportunity to
cure, to the extent curable), (ii) conviction for a felony, (iii) willful
misconduct; or (iv) failure to follow a lawful directive from the Board of
Directors (after notice and a reasonable opportunity to cure, to the extent
curable).
          (b) Good Reason. Executive’s employment may be terminated by Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean
(i) failure of Company to make any payments or equity grants to Executive or any
other material breach by Company of its obligations to Executive within 30 days
after the same shall be due, and (ii) any material reduction in Executive’s
duties, authority or responsibilities.

-2-



--------------------------------------------------------------------------------



 



     5. Obligations of the Company upon Termination.
          (a) Good Reason; Other Than for Cause. If, during the Employment
Period, Company shall terminate Executive’s employment other than for Cause or
Executive shall terminate employment for Good Reason:
               (i) Earned and unpaid compensation and expenses will be paid
within 30 days of the Date of Termination. Company shall pay to Executive, upon
the expiration of six months after the Date of Termination, or as soon
thereafter as is administratively feasible, but no longer than ninety days after
such due date, the aggregate of one (1) year’s Annual Base Salary, plus an
Annual Bonus determined at the same percentage of Plan as was the case for the
bonus determination for the immediately preceding fiscal year (and without
pro-ration).
               (ii) Any options, restricted stock or other equity granted prior
to July 1, 2007 that have not previously vested shall vest and become
exercisable immediately. Provided, however, that if such termination occurs
within one (1) year after a Change of Control, any options, restricted stock or
other equity shall vest and become exercisable immediately, regardless of when
granted. For purposes of this provision, Change of Control is defined as: the
acquisition by any person or entity of at least 50% of the voting shares of
Paychex; a consolidation or merger involving Paychex in which Paychex is not the
surviving entity; the sale, lease or exchange of all or substantially all of the
company’s assets; or shareholder approval of a plan of liquidation or
dissolution of Paychex.
               (iii) The Company will pay the full cost of COBRA premiums for
medical insurance benefits pursuant to the benefit plans in effect at the time
of the termination for twelve months following the Date of Termination.
          (b) Cause; Other than for Good Reason. If Executive’s employment is
terminated during the Employment Period (i) by Company for Cause, or (ii) by
Executive without Good Reason, this Agreement shall terminate without further
obligations of Company to Executive or his legal representatives under this
Agreement, other than Company’s obligations for accrued salary, vacation and any
earned and unpaid bonus.
     6. Confidential Information.
          (a) Executive shall hold in a fiduciary capacity for the benefit of
Company all secret or confidential information, knowledge or data relating to
Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by Executive during Executive’s employment by
Company. After termination of Executive’s employment with Company, Executive
shall not, without the prior written consent of Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than Company and those designated by it.

-3-



--------------------------------------------------------------------------------



 



          (b) In the event of a breach or threatened breach of this Section 6,
Executive agrees that Company shall be entitled to injunctive relief to remedy
any such breach or threatened breach. Executive acknowledges that damages would
be inadequate and insufficient. This Section 6 shall survive any termination of
Executive’s employment or of this Agreement.
     7. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. The exclusive jurisdiction and venue of
any action arising out this Agreement shall be New York State Supreme Court,
County of Monroe.
          (b) The Company shall be entitled to withhold from any amounts payable
hereunder such amount or amounts, if any, as are required by law and to the
extent permissible under Section 409A of the Internal Revenue Code, including
withholdings from cash payments at the time payment is made or share
withholding, as necessary, to satisfy tax obligations upon vesting of equity
awards. It is intended that the payments and benefits provided for by this
Agreement (including all amendments thereto) either comply with or are exempt
from the requirements of Section 409A of the Code, and this Agreement shall be
administered and interpreted to the extent possible in a manner consistent with
that intention.
          (c) This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
          (d) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to Executive:
  If to Company:
 
   
Jonathan J. Judge
  Paychex, Inc.
**
  911 Panorama Trail South
**
  Rochester, New York 14625
 
  Attention: Chief Financial Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (e) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. The Company represents and warrants that the execution,
delivery and performance of this Agreement have been duly authorized and that it
is legal, valid and binding upon the Company.
          (f) This Agreement constitutes the entire agreement between Company
and Executive and supersedes any other agreements or understandings, whether
written or oral, which relate to the subject matter hereof.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and, pursuant to
the authorization from its Governance and Compensation Committee as authorized
by the Board of Directors, Company has caused this Agreement to be executed in
its name on its behalf, all as of the day and year first above written.

              Paychex, Inc.
 
       
 
  By:   /s/ John M. Morphy
 
            John Morphy
Senior Vice President, Chief Financial
Officer, Secretary, and Treasurer
 
            /s/ Jonathan J. Judge           Jonathan J. Judge

-5-